Citation Nr: 0514318	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  01-07 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder, to include degenerative arthritis of the right 
ankle.

2.  Entitlement to service connection for a right knee 
disorder, to include osteoarthritic changes of the right 
knee.

3.  Entitlement to service connection for a left knee 
disorder, to include osteoarthritic changes of the left knee.

4.  Entitlement to service connection for right epididymal 
cysts.

5.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD) and 
depression as secondary to PTSD.

6.  Entitlement to an initial compensable rating for 
recurrent cysts of the left testicle, post-operative, with 
history of spermatocele.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to May 1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In light of the fact that the veteran contested the initial 
evaluation of his recurrent cysts of the left testicle, post-
operative, with history of spermatocele, disability, the 
Board has styled that issue as reflected.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The statement of the case (SOC) included denial of 
entitlement to service connection for a left ankle disorder 
status post-reconstruction among the issues of the veteran's 
appeal.  The veteran's substantive appeal, however, did not 
include that issue among the enumerated issues he appealed.  
Therefore, that issue is not a part of the current appeal.

The Board notes that the veteran's claim for entitlement to 
service connection for a psychiatric disorder specifically 
referenced depression, and that both the October 1999 rating 
decision and July 2001 rating decision denied service 
connection for depression.  In light of the fact that the 
October 1998 VA examination diagnosed the veteran as having 
PTSD and depression secondary to the PTSD, and the fact that 
the SOC reflects the depression as claimed as PTSD, the Board 
deems the PTSD claim to have been adjudicated and properly 
appealed.  Thus, the issue is styled as reflected on the 
cover sheet.

In March 2003, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent deemed possible and returned the 
case to the Board for further appellate review.  The 
veteran's representative submitted additional argument on his 
behalf in March 2005.


FINDINGS OF FACT

1.  The veteran was notified of appropriate examinations 
scheduled after a Board Remand to assist him with the 
development of his claims.  The claims file reflects no 
evidence of the notice of the examination as having been 
returned as undelivered.

2.  The veteran failed to report for the examinations as 
scheduled and did not respond to Veterans Claims Assistance 
Act of 2000 (VCAA) notice or the last supplemental SOC 
(SSOC).

3.  The evidence of record clearly and unmistakably shows 
that the veteran sustained a fracture of the right ankle 
prior to his enlistment in active service, and that any 
existing disability of the right ankle did not increase in 
severity during his active service.

4.  The evidence of record shows that a right knee disorder, 
to include osteoarthritic changes, was not manifested during 
service or within one year thereafter, and is not related to 
any incident of service.

5.  The evidence of record shows that a left knee disorder, 
to include osteoarthritic changes, was not manifested during 
service or within one year thereafter, and is not related to 
any incident of service.

6.  The evidence of record shows that right epididymal cysts 
were not manifested during service and are not related to any 
incident of service.

7.  The evidence of record reflects that the veteran did not 
engage in combat with the enemy during his active duty 
service.

8.  The evidence of record shows that the veteran does not 
have PTSD caused by any event that occurred during his active 
duty service.

9.  The evidence of record does not show the veteran's left 
varicocele post-operative residuals to manifest any active 
symptomatology.  Urinary tract infections requiring long-term 
drug therapy, one to two hospitalizations per year and/or 
intermittent intensive management, has not been more nearly 
approximated.  Neither has complete atrophy of either or both 
testicles.


CONCLUSIONS OF LAW

1.  A right ankle disorder, to include degenerative arthritis 
of the right ankle, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.655(b) (2004); 
VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).

2.  A right knee disorder, to include osteoarthritic changes, 
was neither incurred nor aggravated by active military 
service; and osteoarthric changes of the right knee cannot be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.655(b) (2004).

3.  A left knee disorder, to include osteoarthritic changes, 
was neither incurred in nor aggravated by active military 
service; and osteoarthric changes of the left knee cannot be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.655(b) (2004).

4.  A psychiatric disorder, to PTSD and depression as 
secondary to PTSD, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.655(b) (2004).

5.  Right epididymal cysts were not incurred in or aggravated 
by active military service, and are not proximately due or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 (1995).

6.  The criteria for an initial compensable disability rating 
for recurrent cysts of the left testicle, post-operative, 
with history spermatocele, have not been met.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.655(b), 4.3, 4.7, 
4.115b, Diagnostic Codes (DCs) 7525-7529 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective after the veteran filed his claim in 1998.  The 
VCAA redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); VAOPGCPREC 7-2003 (November 19, 2003).  Thus, the 
VCAA applies to the veteran's claim.

VCAA duty to notify

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The United 
States Court of Appeals for Veteran Claims' decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held that 
although the VCAA, by its terms, envisions the requisite 
notice being provided prior to the initial adjudication of a 
claim, in light of the Secretary's determination and 
VAOPGCPREC 7-2003, a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant even if the 
adjudication occurred prior to the VCAA.  Pelegrini, 118 Vet. 
App. at 119-120.

As concerns the veteran's claims for entitlement to service 
connection for a left ankle disorder, right epididymal cysts, 
and depression, the initial RO adjudication was based on the 
Well-Grounded standard, which the VCAA eliminated.  In light 
of this change, the RO issued the veteran VCAA notice prior 
to a de novo review and adjudication of his claim on those 
issues.

In a letter dated in April 2001 (letter), the RO informed the 
veteran of the VCAA and VA's obligations under the act, to 
include the evidence needed to support his claims.  As to who 
would obtain what part of the evidence needed, the letter 
informed the veteran that he should provide any additional 
evidence not already of record which might support his 
claims, and that, at his option, the RO would obtain any VA 
treatment records related to his claims and any private 
treatment records he identified as related to this claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4138 to identity VA treatment and Forms 21-4142 to 
identify private treatment records and to authorize VA to 
obtain them on his behalf.  The letter also informed the 
veteran to send information which described additional 
evidence, or the evidence itself, which combined with the 
initial instruction, the Board construes as reasonably 
informing him to submit any evidence in his possession.

The claims file reflects no evidence of the letter having 
been returned as undelivered, and the veteran did not respond 
to the letter or submit any additional evidence.  
Subsequently, the RO reviewed the veteran's claim on a de 
novo basis.  In light of the sequence of events, the Board 
finds that, the pre-VCAA adverse adjudication 
notwithstanding, the veteran in fact received VCAA-compliant 
notice prior to the de novo adjudication and that a test for 
prejudice to the veteran is not indicated as concerns his 
claims for entitlement to service connection for a left ankle 
disorder, right epididymal cysts, and depression.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (codified at 38 U.S.C.A. § 
5103(b)(3)); 38 C.F.R. § 3.159(b)(1) (2004); VAOPGCPREC 1-
2004 (February 24, 2004); Pelegrini, 18 Vet. App. at 120-21; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As concerns the veteran's remaining claims, the Board notes 
that the Court, in Pelegrini also held that in pre-VCAA cases 
such as the veteran's, where the RO could not have complied 
with the notice requirements, the initial adjudication was 
not error and need not be vacated.  Pelegrini, 18 Vet. App. 
at 120.  An appellant in a pre-VCAA claim, however, is 
entitled to a "VCAA content-complying notice" and proper 
subsequent VA process" before completion of appellate 
review.  Id.  The veteran in fact received such notice on 
remand.

The Board's March 2003 Remand decision set forth the basic 
requirements of VCAA notice and the assistance which was to 
be accorded the veteran by the RO on remand.  Further, 
pursuant to the Remand, in a letter dated in April 2003 
(letter2), the RO informed the veteran of the VCAA and VA's 
obligations under the act, to include the evidence needed to 
support his claim.  As to who would obtain what part of the 
evidence needed, the letter informed the veteran that the RO 
would obtain any VA or private treatment records he 
identified as related to this claim, provided he completed, 
signed, and returned, the enclosed VA Forms 21-4138 and 21-
4142 to authorize VA to obtain them on his behalf.  The 
letter also informed the veteran to send information which 
described evidence he desired obtained or the evidence 
itself, which the Board construes as reasonably informing him 
to submit any evidence in his possession.

The Board finds that letter2 also meets the notice 
requirements of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(c)); 38 C.F.R. § 3.159(b)(1) (2004); VAOPGCPREC 
1-2004 (February 24, 2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As set forth above, the Board further finds 
that the documents noted and discussed all apprised the 
veteran of the VCAA, VA's obligations thereunder, as well as 
his, and the assistance he was entitled to receive.  Charles 
v. Principi, 17 Vet. App. 370 (2002).

The Board notes that the RO did not provide the veteran with 
a VCAA notice letter which addressed a claim for an increase 
after his disagreement with the initial evaluation of his 
left varicocele residuals.  See generally Huston v. Principi, 
17 Vet. App. 195 (2003).  The Board finds that this has not 
prejudiced the veteran in the pursuit of his appeal for the 
following reasons.  First, the letter provided the veteran 
VCAA notice when he filed his claim.  Second, the December 
2001 SSOS contained all of the applicable regulations related 
to the evaluation of disabilities, and the claims file 
reflects no evidence that the SSOS was returned as 
undelivered.  In light of the fact that the RO issued the 
veteran the requisite VCAA notice upon receipt of his claim, 
the RO is not required to send another VCAA notice concerning 
the additional issue of the evaluation of his disorder.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003) (where VA receives a notice 
of disagreement (that raises a new issue) in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).  
See also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(increased rating issues are separate from service connection 
issues).

Having decided that the veteran was provided the requisite 
VCAA notice, the Board now addresses whether he has received 
proper subsequent VA process, see Pelegrini, 18 Vet. App. at 
120, which in essence is whether VA has complied with the 
duty to assist the appellant.

Duty to assist

As concerns the duty to assist, the RO contacted the private 
care providers identified by the veteran and obtained his 
private treatment records for his musculoskeletal disorders.  
Letter2, pursuant to the Board Remand, specifically 
instructed the veteran to identify the VA facility or Vet 
Center where he reportedly received psychiatric treatment or 
counseling and a private psychiatric care provider.  The 
veteran did not respond to letter2.  The RO also arranged for 
appropriate examinations to assist the veteran with the 
development of his claims.  Neither the veteran nor his 
representative asserts that there is additional evidence to 
be obtained or that there is a request for assistance that 
has not been acted on.  All records obtained or generated 
have been associated with the claim file.  Thus, the Board 
finds that the RO has complied with the duty to assist the 
veteran with the development of his claim.  38 C.F.R. 
§ 3.159(c).

Overview of service connection claims

The veteran's initial claim for entitlement to service 
connection was received in May 1998, and it addressed only 
depression, extreme nervousness, disabling pain in his right 
knee and right ankle, and continuous pain in his scrotum.  
Private treatment records identified by the veteran and 
obtained by the RO, however, reflected treatment for his left 
ankle and left knee, and the RO treated those as a claim for 
service connection for those disorders as well.  The October 
1999 rating decision denied the veteran's claims for service 
connection for his musculoskeletal disorders and for 
depression.  As noted above, the July 2001 rating decision 
again denied the claims under the VCAA.

I.  Service connection right ankle

Factual Background

The April 1967 Report Of Medical History For Enlistment 
reflects no notation by the veteran of any history of a 
fracture of an ankle.  The April 1967 Report Of Medical 
Examination For Enlistment noted no abnormalities of his 
lower extremities.

A December 1970 consultation sheet in the SMRs reflects that 
the veteran presented and reported that he fell down a ladder 
and bruised his ankle.  Physical examination revealed 
numbness and moderate loss of flexion, abduction, and 
adduction.  An Ace wrap was applied and crutches issued until 
the veteran was further examined by a physician.  The 
provisional diagnosis was a sprained ankle, rule out a 
fracture.  The physician noted that the veteran reported a 
history of a broken ankle to the "affected part" five years 
earlier, and requested an x-ray for a fracture.  The x-ray 
request reported that the veteran fell down a ladder and 
possibly sustained a forced flexion of the right foot, and 
that he had mild pain and swelling.  Physical examination 
revealed mild tenderness behind both malleoli and over medial 
malleous.  Neurovascular was intact.  The examiner rendered 
an impression of fracture of the right medial malleous - old, 
and requested an x-ray of an old fracture, medial malleous.

The entry of the next morning in December 1970 reflects that 
the veteran was seen the evening before with an apparent 
fracture at the right medial malleous but minimal pain and 
swelling, according to the initial x-ray.  Examination that 
morning revealed markedly increased tenderness over top of 
the right medial malleous, and that neurovascular was intact.  
The examiner requested a repeat x-ray of fracture of right 
medial malleous with displacement below the mortise.  The 
examiner recorded an impression of fracture of right medial 
malleous.  The repeat x-ray report reflects that the 
radiologist reported, "agree - somewhat sclerotic margins 
with no soft tissue swelling - may be old fracture."

A follow-up orthopedic consult request of January 1971 
reflects a request for a check for union of old fracture of 
malleous and for the examiners to consult the radiology 
consult in the veteran's records.  The orthopedic examiner 
rendered an impression of residuals of right ankle sprain and 
non-union old fracture of right medial malleous and non-union 
old fracture tip of fibula.  The examiner recommended a 
limited profile until the veteran was pain free at the medial 
ligaments.  The examiner noted that the old fracture was not 
service connected and that it was not eligible for 
correction.  Physical examination revealed tenderness with 
erythema or swelling over the right medial collateral ankle 
ligaments.  Extension was limited to +5 degrees full flexion.  
Palpable fibrous union right medial malleous.  The examiner 
noted that x-ray showed old non-united fracture of right 
medial malleous non-displaced.  Round body from tip of right 
fibula, old.

The SMRs reflect no further entries as concerns the veteran's 
right ankle.  A February 1974 Report Of Medical History For 
Reenlistment In The U.S. Navy Reserve reflects that the 
veteran reported that he fractured his ankle in 1970 while on 
active duty, and the examiner noted it as such and assessed 
it as non-disqualifying.  The February 1974 Report Of Medical 
Examination For Reenlistment In The U.S. Navy Reserve 
reflects that the veteran's lower extremities were assessed 
as normal.

Private treatment records dating from 1984 submitted by the 
veteran reflects no entries for the right ankle.  An October 
1998 VA x-ray report reflects that the x-ray of the veteran's 
right ankle showed minimal degenerative changes.  The October 
1998 VA examination report reflects no comment or diagnosis 
by the examiner as to etiology.

In his substantive appeal, the veteran denied having 
sustained an ankle injury prior to his active service and 
asserted that his initial injury was the one reflected in his 
SMRs, and that he now has arthritis as a result of that 
injury.

Applicable law and regulations

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  To prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, certain chronic diseases may be presumed to be 
service connected if they manifest to a degree of 10 percent 
or more within one year of discharge from service.  Arthritis 
is one of the diseases listed as eligible for presumptive 
service connection.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Veterans who served during a period of war or after January 
1, 1947, will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(a), (b).  
Service connection is for consideration where pre-service 
disabilities were aggravated by service.  38 U.S.C.A. 
§ 1153.

Concerning conditions pre-existing service:

(1)  History of preservice existence of conditions 
recorded at the time of examination does not 
constitute a notation of such conditions but will 
be considered together with all other material 
evidence in determinations as to inception. 
Determinations should not be based on medical 
judgment alone as distinguished from accepted 
medical principles, or on history alone without 
regard to clinical factors pertinent to the basic 
character, origin and development of such injury or 
disease.  They should be based on thorough analysis 
of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted 
medical principles pertaining to the history, 
manifestations, clinical course, and character of 
the particular injury or disease or residuals 
thereof. 

(2)  History conforming to accepted medical 
principles should be given due consideration, in 
conjunction with basic clinical data, and be 
accorded probative value consistent with accepted 
medical and evidentiary principles in relation to 
value consistent with accepted medical evidence 
relating to incurrence, symptoms and course of the 
injury or disease, including official and other 
records made prior to, during or subsequent to 
service, together with all other lay and medical 
evidence concerning the inception, development and 
manifestations of the particular condition will be 
taken into full account. 

(3)  Signed statements of veterans relating to the 
origin, or incurrence of any disease or injury made 
in service if against his or her own interest is of 
no force and effect if other data do not establish 
the fact.  Other evidence will be considered as 
though such statement were not of record.

38 C.F.R. § 3.304 (b).  The General Counsel has opined that, 
even if a condition is noted at the time of the entrance 
examination, VA still must show by clear and unmistakable 
evidence that it was not aggravated in order to rebut the 
presumption of soundness.  VAOPGCPREC 3-2003.  When making a 
determination of service connection, VA must administer its 
regulations under a broad and liberal interpretation 
consistent with the facts in each case.  38 C.F.R. 
§ 3.303(a).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

When a claimant fails to report for an examination scheduled 
in conjunction with any original claim, the claim shall be 
rated on the evidence of record.  38 C.F.R. § 3.655(b). 

Analysis

Initially, the Board notes that the entry of the VA 
examining facility reflects the veteran's address of record, 
and that he failed to report for scheduled examinations.  
This fact was reflected in the January 2004 SSOC, and the 
veteran did not respond to it or otherwise reflect a 
willingness to report for an examination.  Thus, his claim 
will be reviewed on the evidence of record.  38 C.F.R. 
§ 3.655(b).

At this juncture of the analysis, the veteran has one 
certain and one possible presumption working in his favor: 
the certain presumption is that of soundness, as his 
enlistment examination noted no abnormalities.  The 
potential presumption is that of aggravation.  If the 
medical evidence shows that he in fact sustained a pre-
service right ankle injury and that it increased in severity 
during his active service, then it is presumed that his 
active service aggravated the pre-existing injury, and he is 
entitled to service connection for the extent of the 
increase in disability.  38 C.F.R. § 3.306.  Thus, the scale 
of service connection is tilted in his favor towards an 
allowance of his claim.

The Board finds that the evidence clearly and unmistakably 
shows the veteran to have sustained a fracture of his right 
ankle prior to his entry into active service, his current 
denial notwithstanding.  First, the December 1970 entries in 
the SMRs reflect that the veteran reported an ankle injury 
five years earlier, which would set the date at circa 1965, 
which was two years prior to his enlistment.  The Board 
reasonably infers that the veteran's report was in response 
to inquiry by Naval medical personnel who treated him at 
that time.  The Board notes that restating a patient's oral 
history is not a valid medical opinion of etiology, Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  The Board further 
notes, however, that the SMRs reflect more than the 
veteran's recorded historical report.  The entries of 
December 1970 and January 1971 also reflect that the 
treating physicians examined the veteran and considered x-
rays in arriving at a medical consensus that, 1) his then 
immediate injury was an ankle sprain, and 2) an underlying 
factor was an old non-union fracture of the right medial 
malleous.  The SMRs reflect that the examining physicians 
considered the clinical evidence that, despite the apparent 
then current fracture, the veteran exhibited minimal pain 
and swelling, and the radiologist's assessment that the x-
ray showed sclerotic margins with no soft tissue swelling.  
Thus, the SMRs reflect that examiners in late 1970 and early 
1971 applied sound medical principles and clinical evidence 
in determining that the veteran's fracture was an old one 
which occurred prior to his enlistment in active service.

The remaining question is whether there was an increase in 
any disability of his right ankle.  The Board finds that the 
evidence of record shows that there was no increase in any 
existing disability of his right ankle.  In support of this 
finding, the SMRs reflect no further entries of complaints, 
findings, or treatment as concerns the veteran's right 
ankle.  Further, other than his report that he fractured his 
ankle on active duty, the veteran's SMRs from his reserve 
duty reflect no entries of treatment of his right ankle, and 
no abnormality was noted on his 1974 Reserve physical 
examination.  Thus, the Board finds that the evidence 
clearly and unmistakably shows that the veteran sustained a 
fracture of his right ankle prior to his enlistment, that 
any pre-existing disability did not increase in severity 
during his active service, and, therefore, his active 
service did not aggravate any pre-existing injury.  In light 
of these findings, the Board determines that the presumption 
that the veteran was in sound condition when he entered 
active service is rebutted.

Accordingly, even if there were medical evidence that the 
current degenerative changes in the veteran's right ankle 
are etiologically linked to a right ankle injury, any 
initial injury occurred prior to service.  Further, the 
earliest evidence of arthritis manifested decades after the 
veteran's release from active service.  There also is the 
matter that the private treatment records reflect that the 
veteran's provider constantly recorded entries of morbid 
obesity, at times he weighed in excess of 400 pounds, as a 
factor in his lower extremity symptomatology.  The evidence 
clearly and unmistakably preponderates against service 
connection for a right ankle disorder.

II.  Service connection right and left knees

Factual Background

A February 1969 entry in the SMRs reflect that the veteran 
fell down a dispensary ladder the prior evening, and he 
sustained an abrasion of the left knee, which was cleaned 
and dressed.  No further entry as concerned the left knee is 
reflected.  The initial examination revealed the right knee 
to be swollen and quite tender.  Further examination 
revealed the right knee to be swollen with effusion present.  
The cruciate ligament was intact, and there was no epidural 
or cartilage injury.  The examiner rendered an impression of 
trauma and requested x-rays.  The x-ray report reflects that 
the right knee was within normal limits.  The SMRs reflect 
no further entries for complaints, findings, or treatment 
for the right knee.  As already noted, a 1974 Reserve 
Physical Examination Report assessed the veteran's lower 
extremities as normal.

Private treatment records reflect that the veteran underwent 
left ankle reconstruction in 1984.  The history he provided 
prior to that surgery reflected no mention of right knee or 
left knee symptomatology.  Records of the same provider 
reflect that, in October 1995, the veteran presented for a 
complete physical examination.  The history he reported to 
his provider reflected no mention of a right knee or left 
knee disorder.  The only lower extremity history reported by 
the veteran was bilateral heel spurs.  The provider entered 
an assessment of obesity and stable heel, pain secondary to 
spurs.  A February 1996 treatment note reflects that the 
veteran fell on his left knee during a snow storm in January 
and struck the medial aspect of the knee.  The veteran did 
not seek treatment and reported persistent pain since the 
fall.  A March entry reflects that the x-ray showed possible 
soft tissue calcification or remnant of pre-tibia tubercle.  
An October 1996 entry reflects that the veteran presented to 
discuss medication, and that he had had past problems with 
chronic left knee pain.  The provider's assessment included 
osteoarthritis generalized.

October 1998 VA x-ray reports reflect that the right knee 
and left knee showed mild osteoarthritis.  Neither the 
private treatment records nor the October 1998 VA 
examination report reflect any opinion as to etiology.

In his substantive appeal, the veteran notes the SMR entry 
as concerned his 1969 fall while in active service and the 
1998 x-rays and asserts that they are proof that his current 
arthritis is service connected.

Applicable law and regulation

The legal standard for service connection is discussed above 
in Part I and, except for the discussion on the presumption 
of soundness and aggravation, is incorporated here by 
reference.

Analysis

The Board finds that the evidence preponderates against the 
claim of service connection for the veteran's osteoarthritis 
of the right knee left knee.  Although the SMRs reflect that 
he injured his right knee in April 1969, the medical 
evidence of record is that the injury was of an acute and 
transitory nature.  Indeed, as concerns his left knee, the 
SMRs note that it was a mere abrasion, and that the left 
knee was not even mentioned again in the sequence of events.  
Further, the SMRs note no further entries as concerned the 
right knee, to include within one year of his release from 
active service.  Moreover, the veteran did not note any 
problem with either knee at the 1974 Reserve Physical 
Examination.  His private treatment records reflect his 
morbid obesity and a 1996 fall where he injured his left 
knee.  There is no evidence whatsoever that the veteran's 
osteoarthritis is related to the 1969 in-service fall.  
Thus, there is no basis on which to allow service 
connection.

III.  Service connection psychiatric disorder, to include 
PTSD and depression

Factual Background

The veteran's April 1967 Report Of Medical History For 
Enlistment reflects that he noted a prior history of bed 
wetting and nervous trouble.  The report reflects no further 
specifics or any notation of the examiner.  The April 1967 
Report Of Medical Examination For Enlistment reflects that 
the veteran was assessed as normal psychiatrically.

A January 1970 entry in the SMRs reflects that, during an 
assessment for the Navy Reliability Program Questionnaire, 
the veteran was identified for follow-up questioning, 
apparently due to the entry on the April 1967 Report Of 
Medical History.  The entry reflects that the veteran 
reported that he no longer felt worried or nervous since his 
1968 surgery, and he was assessed as qualified.

The February 1974 Report Of Medical History reflects no 
notation by the veteran or any mental or psychiatric 
symptomatology, and the February 1974 Report Of Medical 
Examination For Reenlistment In The Navy Reserve reflects 
that the psychiatric area was assessed as normal.

The October 1998 VA examination report reflects that the 
veteran reported that, while hospitalized at the Naval 
Hospital, Great Lakes, Illinois, for his varicocele surgery, 
he was on a ward with 50 other men, many of whom had been 
medically evacuated from Vietnam.  The veteran reported that 
many of them screamed in pain throughout the night and that 
there was no rest to be had, and he would watch men die.  He 
reported that, next to him was a man he thought a great deal 
of who had a terrible abdominal infection.  The veteran 
reported that medical personnel used essentially a suction 
tool to drain the pus from the man's belly every day.  The 
veteran reported that he endured this for his 60 days of 
hospitalization and that he was never so scared in his life, 
as he feared for himself and the other men's circumstances.

While serving in Vietnam waters, the veteran reported that 
his ship took on victims of a fire aboard the USS Goldsboro, 
and that they were in various stages between injured and 
dead from serious burns.  He also reported that, while based 
at Ford Island, he was an ambulance driver and he had to 
transport men injured in the USS Enterprise incident.  The 
veteran reported that the injured not only had significant 
burns, but the chemical was continuing to burn them in 
transit to the hospital.  He reported that he remembered the 
smell and also the agony of the injured, and that he had a 
difficult time not being bothered by the thoughts and 
nightmares of those incidents.  The examiner rendered an 
Axis I diagnosis of PTSD, chronic, moderate to severe, with 
depression, panic attacks, and mild agoraphobia as well, 
secondary to the PTSD.

In his Stressor Statement of June 1999, the veteran 
recounted his experience in the Great Lakes Naval Hospital.  
He related that he was receiving morphine and codeine the 
entire time.  The veteran also reported that several of the 
nurses and corpsmen took great pleasure in harassing the 
patients by "calling them baby killers, etc."  He 
identified one particular corpsman, Pinzo, as having been 
especially mean.  The veteran related that, for his 
meanness, he attacked Pinzo the day of his second operation, 
and that he was threatened with the brig until an 
investigation cleared him, and Pinzo was transferred.  The 
veteran related that, while at Ford Island, he was 
transferred to a medical holding company, where he performed 
duty as a corpsman and ambulance driver.  While performing 
this duty, he transported injured from the Enterprise 
incident, where bombs exploded on the carrier deck.  The 
veteran related that he could not forget the smell of 
burning flesh.

The SMRs reflect that he was hospitalized at Great Lakes 
Naval Hospital for 47 days from February 7, 1968, to March 
25, 1968, for his varicocele surgery.  The March 1968 
Narrative Summary reflects that he underwent initial surgery 
on February 8, 1968, and a second surgery on February 29, 
1968, to excise inflamed tissue.

Parenthetically, the Board notes that the Enterprise 
incident occurred on January 15, 1969.  The veteran's 
personnel records reflect an October 1968 temporary, three 
month, transfer to a medical holding company at Pearl 
Harbor.  A January 15, 1969, entry in the SMRs reflect that, 
as of that date, the veteran had been working as a dental 
technician and that the veteran desired that his military 
specialty be changed from boiler technician to that of 
dental technician.  A February 1969 entry reflects that his 
treating physician recommended the change, as due his 
recurrent varicocelectomy residual symptomatology was 
aggravated by strenuous activity or heavy lifting.  He 
related that the change would allow the veteran to gain more 
sedentary activity.  The veteran's personnel records reflect 
that the request was ultimately approved in April 1969.  He 
returned to sea duty aboard the USS Carpenter in August 
1969.

In October 1999, to assist the veteran with verification of 
his stressor, the RO requested that the U.S. Army Center For 
Unit Records Research (CURR) conduct a search of the logs of 
all of the ships to which the veteran was assigned.  The 
CURR's reply, received in February 2002, reflects that the 
search revealed only one entry remotely related to the 
veteran's claimed stressor.  In September 1968, a sailor was 
burned by hot steam aboard the USS Radford.  He sustained 
burns to the face and upper body.  The deck logs did not 
name the personnel who assisted the injured sailor.

Applicable law and regulation

The legal standard for service connection is discussed above 
in Part I and, except for the discussion on the presumption 
of soundness and aggravation, and diseases eligible for 
presumptive service connection, is incorporated here by 
reference.  Further, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
the applicable regulatory criteria, which is: a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2002); Cohen v. Brown, 10 Vet. App. 128 (1997).  
The claimed stressor must be shown and verified, as the 
veteran's uncorroborated testimony is not sufficient to 
verify the stressor.  Id., at 146-47 (Board must make finding 
of credibility of appellant's testimony); Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996) (whether one served in combat is 
an ad hoc determination).

Analysis

At the outset, although the veteran served in the waters of 
Vietnam aboard the USS Carpenter from July 1970 to November 
1970, his claimed stressor is not solely connected with that 
service in any way.  The veteran's claimed stressors 
reportedly occurred at Great Lakes Naval Station, Illinois, 
and at Ford Island, Hawaii.  Hence, the veteran's does not 
contend, nor does the record indicate that he engaged in 
combat.

The evidence of record reflects a diagnosis of PTSD.  The 
Board finds, however, on the basis of the evidence of 
record, that the veteran's claimed stressors are not 
verified.  The evidence of record which tends to support the 
veteran's claimed stressors is as follows: he was in fact 
assigned to Great Lakes Naval Station, as are most Naval 
personnel for basic training; he was hospitalized at Great 
Lakes Naval Hospital in 1968 where he underwent surgery on 
two occasions for his varicocele; he was transferred to a 
medical holding company at Ford Island, Hawaii, in January 
1969, the month of the USS Enterprise incident; and, he 
worked in a medically related field for a while.  Other than 
that, however, the evidence weighs against the veteran.

Initially, the Board finds that the veteran simply is not 
credible and finds his claimed account incredible.  First, 
the Board finds dubious, the veteran's claim that troops who 
were wounded in action in Vietnam were hospitalized at Great 
Lakes, Illinois.  The Board is likewise doubtful that Naval 
corpsmen assigned to care for wounded sailors and marines, 
their comrades, assuming arguendo that any wounded were at 
Great Lakes, would have called them baby killers or 
otherwise treated or cared for them in less than a humane 
and compassionate manner.  Further, the Board also finds 
noteworthy that, despite recovering from the initial 
varicocele surgery and, by his own account, reportedly under 
the influence of morphine and codeine the whole time, the 
veteran summoned the strength to attack a mean, abusive 
corpsman.

As noted, the veteran's medical and personnel records verify 
that he was assigned to a medical holding company for 
treatment of his constant varicocele residuals.  The Board 
also deems it within the realm of the probable that sailors 
and marines injured in the USS Enterprise explosion 
eventually may have been medically evacuated to Naval 
treatment facilities in Hawaii.  Again, however, the Board 
finds that the veteran's credibility ceases at that point.  
First, his records reflect that he worked as a dental 
technician and not as a corpsman.  It is unlikely that he 
would have performed duty as an ambulance driver as a dental 
technician.  Second, the Board deems it extremely unlikely 
that sailors and marines injured aboard the Enterprise were 
not first stabilized aboard a hospital ship, if not the 
Enterprise itself, or even at other treatment facilities in 
the Pacific closer to Vietnam than Hawaii, prior to 
evacuation to Hawaii.  Thus, it is not likely that the 
veteran observed sailors and marines injured aboard the 
Enterprise screaming in pain and still being burned by 
chemicals when he supposedly drove them to the hospital.

For the reasons, as discussed above, the Board determines 
that the preponderance of the evidence shows that any 
diagnosed PTSD the veteran manifests is not due to any 
stressor related to his active military service.

IV.  Service connection right epididymal cysts

Factual Background

An April 1968 entry in the SMRs reflects that, following his 
February 1968 varicocele surgeries, the veteran presented 
with complaints continued tenderness of the right scrotum.  
Physical examination revealed some swelling and edema, and 
the testis were of normal size and there was a small 
hydrocele.  The examiner recommended the veteran continue on 
light duty and that a tuberculosis (TB) skin test be 
administered.  A May 1968 entry reflects that the TB skin 
test was negative, and that the veteran reported some 
continued discomfort of the left testes with prolonged 
standing.  Examination found the left testes to be normal.

A September 1969 entry reflects the veteran reported with a 
complaint of pain in the right groin.  Examination revealed 
hot, tender right inguinal adenopathy.  Testicles and penis 
were normal.

The SMRs reflect no other entries as concerns the veteran's 
right scrotum, testes, or groin area.  The several entries 
related to his varicocele, except for the two above, all 
relate to his left varicocele and varicocele surgery 
residuals.  The veteran's post-service private treatment 
records reflect no treatment for any right sided 
genitourinary symptomatology.

A September 1968 VA echogram report reflects that examination 
of the right testicle revealed it to be within normal limits, 
and that there were two tiny epididymal cysts located along 
the head of the right epididymis.  The October 1998 VA 
examination report reflects that, while the examiner rendered 
a diagnosis as concerned the left testicle, no diagnosis was 
entered as to any pathology of the right testicle or 
otherwise indicated that the epididymal cysts were in any way 
related to the left testicle pathology.

The veteran, of course, refers to the 1998 echogram and 
asserts that service connection should be allowed.  As noted 
above, the veteran did not report for the examination 
scheduled to determine if the cysts were related in any way 
to his left varicocele residuals.

Applicable law and regulation

The legal standard for service connection is discussed above 
in Part I and, except for the discussion on the presumption 
of soundness and aggravation, and diseases eligible for 
presumptive service connection, is incorporated here by 
reference.  A disability which is proximately due to or the 
result of a service-connected injury or disease shall be 
service connected.  38 C.F.R. § 3.310.  Further, a disability 
which is aggravated by a service connected disorder may be 
service connected to the degree that the aggravation is 
shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

Analysis

As noted, the SMRs reflect no findings or diagnoses as to any 
chronic or continuing symptomatology of the veteran's right 
scrotal area, or any diagnosis of an underlying condition.  
All but two of the entries relate to the veteran's left-sided 
pathology.  The evidence of record reflects no relationship 
whatsoever between the epididymal cysts detected in October 
1998 and the veteran's varicocele residuals.  The Board notes 
that the examiner at the October 1998 examination did not 
deem them significant enough to include them in the 
diagnosis.  Thus, there is no evidence on which to base a 
finding of service connection.  The evidence preponderates 
against it.  38 C.F.R. §§ 3.303, 3.310.

V.  Initial rating for recurrent cysts of left testicle

Factual Background

In light of the several entries in the SMRs related to the 
veteran's left varicocele, the October 1999 rating decision 
granted service connection for recurrence of cysts, left 
testicle, status post-operative, with history of 
spermatocele, with a non-compensable evaluation, effective 
May 26, 1998.

The September 1968 VA echogram report reflects that 
examination of the left testicle revealed relative atrophy 
with decreased echogenicity of the testicle.  It suggested 
testicular atrophy which may be post-traumatic or related to 
previous vascular compromise.  Also revealed was a moderately 
large cyst within the left testicle and a second adjacent 
lesion.  The report reflects that such cysts are most 
compatible with post-traumatic or post-infectious changes of 
the testicle and represented cystic dilation of the rete 
testes.  There also were several small tubular cystic lesions 
along the head of the left epididymis.

The October 1998 examination report reflects negative entries 
for all questions related to prior urinary or renal 
pathology, such as frequency, colic, or infections.  The 
examiner noted that the veteran's urinalysis reflected 
negative results and noted the left testicular atrophy.  The 
diagnosis was left testicular cyst.

Applicable law and regulation

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All potentially 
applicable regulations must be applied, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
Consideration may not be given to factors wholly outside the 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  In this 
case, the history of the veteran's disability is more 
important than normal given the fact that when an appellant 
disagrees with the initial evaluation assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the levels of 
disability manifested during each separate period of time.  
See Fenderson v. West, 12 Vet. App. at 126.

Chronic epididymo-orchitis is rated under the criteria for 
urinary infection under 38 C.F.R. § .114a.  38 C.F.R. 
§ 4.115b, DC 7525.  Urinary tract infections which manifest 
with the need for long-term drug therapy, one to two 
hospitalizations per year, and/or require intermittent 
intensive management, warrant a compensable evaluation of 10 
percent.  38 C.F.R. § 4.114a.  Recurrent symptomatic 
infection requiring drainage and frequent hospitalization 
(greater than two times per year) and/or requiring continuous 
intensive management warrant a 30 percent rating.  Id.  
Complete atrophy of both testicles warrant an evaluation of 
20 percent.  DC 7523.


Analysis

The claims file reflects no evidence whatsoever of either 
complete atrophy of either testicle or of any urinary tract 
infections.  Neither is there evidence that the veteran has 
required long-term drug therapy.  In short, the evidence of 
record does not show the veteran's left testicle residuals to 
more nearly approximate a compensable evaluation.  38 C.F.R. 
§§ 4.3, 4.7. 


ORDER

Entitlement to service connection for a right ankle disorder, 
to include degenerative arthritis of the right ankle, is 
denied.

Entitlement to service connection for a right knee disorder, 
to include osteoarthritic changes of the right knee, is 
denied.

Entitlement to service connection for a left knee disorder, 
to include osteoarthritic changes of the left knee, is 
denied.

Entitlement to service connection for right epididymal cysts 
is denied.

Entitlement to service connection for a psychiatric disorder, 
including PTSD and depression as secondary to PTSD, is 
denied.

Entitlement to an initial compensable rating for recurrent 
cysts of the left testicle, post-operative, with history 
spermatocele, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


